t c memo united_states tax_court galedrige construction inc petitioner v commissioner of internal revenue respondent docket no filed date john p mcdonnell for petitioner ronald g dong for respondent memorandum opinion parr judge this case is before the court on petitioner's motion for reasonable_litigation_costs pursuant to section references to sec_7430 in this opinion are to that section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2752 effective for proceedings commenced after date and by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 effective with respect to proceedings commenced after date sec_7430 was amended most continued and rule filed date and petitioner's amended motion filed date petitioner's motion is for only the reasonable_litigation_costs it expended on the issue of whether it was liable for the addition_to_tax pursuant to sec_6661 the sec_6661 issue in galedrige construction inc v commissioner tcmemo_1997_240 galedrige i the issues for decision are whether respondent's determination of the sec_6661 addition_to_tax for substantial_understatement of tax was substantially justified within the meaning of sec_7430 and the regulations thereunder we hold it was not whether the amount of litigation costs claimed by petitioner is reasonable within the meaning of sec_7430 we hold it is continued recently by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 effective with respect to proceedings commenced after date the amendments to the section shift to the commissioner the burden of proving that the position_of_the_united_states was substantially justified sec_7430 and changed the hourly rate for attorney's_fees to dollar_figure sec_7430 a judicial proceeding is commenced in this court with the filing of a petition rule a 108_tc_430 petitioners filed their petition on date thus the amendments do not apply here all section references are to the internal_revenue_code all rule references are in effect for the years in issue and to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated the relevant facts are taken from our opinion in galedrige i the parties' submissions and the existing record at the time the petition in this case was filed petitioner's principal_place_of_business was in alviso california for convenience we present a general background section and combine our findings_of_fact with our opinion under each separate issue heading background petitioner is a corporation engaged in the business of asphalt paving and related_services in performing its contracts petitioner took delivery of the materials directly from the asphalt supplier petitioner's driver picked up the asphalt and took it directly to the job site the asphalt had to be laid within to hours from the time it was picked up from the plant or it would become rock hard and have to be thrown away petitioner had no way to extend the time that asphalt is in an emulsified condition once the asphalt hardened it could not be melted and reused nor could it be returned for credit to the asphalt supplier petitioner generally worked on only one job at a time lasting a week or less when the job was finished petitioner billed the customer and created an accounts_receivable on its books the asphalt company sent petitioner an invoice usually due within days which petitioner paid only after it received payment from its customer petitioner keeps its books_and_records on the cash_method and it files its federal_income_tax return using a fiscal_year ending june in galedrige i respondent determined that during the years in issue petitioner's asphalt was merchandise that was an income- producing factor that petitioner therefore had inventories and thus that it must use the accrual_method of accounting in order to clearly reflect taxable_income accordingly respondent determined deficiencies in petitioner's federal_income_tax for taxable years ended date and of dollar_figure and dollar_figure respectively respondent also determined a dollar_figure sec_6661 addition to petitioner's tax for taxable_year in galedrige i we found that emulsified asphalt which becomes useless in less than hours is not merchandise held_for_sale by petitioner furthermore as petitioner had no inventories we held that it was not required to use an inventory_method of accounting that its method_of_accounting clearly reflected income and that under these facts it was an abuse_of_discretion for respondent to require petitioner to change its method_of_accounting due to our holding we did not need to address the issue of whether petitioner was liable for an sec_6661 was repealed applicable for returns the due_date for which determined without regard to extensions is after date omnibus budget reconciliation act of publaw_101_239 sec c 103_stat_2399 petitioner’s fiscal_year ended date thus its return was due without regard to extensions on date see sec_6072 therefore sec_6661 is applicable addition_to_tax pursuant to sec_6661 for substantial_understatement of tax discussion a taxpayer who substantially prevails in an administrative or court_proceeding may be awarded a judgment for reasonable costs incurred in such proceedings sec_7430 and a taxpayer has the burden of proving that it meets each requirement before we may order an award of costs under sec_7430 rule e 92_tc_192 affd 905_f2d_241 8th cir for this court to award reasonable_litigation_costs under sec_7430 several requirements must be met the record must show that the moving party did not unreasonably protract the administrative_proceeding or the proceeding in this court sec_7430 the moving party exhausted any administrative remedies available to him or her in the internal_revenue_service sec_7430 respondent concedes that petitioner satisfies these first two requirements the moving party was the prevailing_party sec_7430 as discussed below we find that petitioner has met this requirement whether petitioner is the prevailing_party a taxpayer must satisfy several conjunctive requirements to be deemed a prevailing_party sec_7430 the taxpayer must establish the position_of_the_united_states in the civil_proceeding was not substantially justified sec_7430 the taxpayer substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented sec_7430 the taxpayer is either an individual whose net_worth does not exceed dollar_figure million or an owner of an unincorporated business or any partnership corporation etc the net_worth of which does not exceed dollar_figure million at the time the petition is filed sec_7430 u s c sec d b respondent concedes that petitioner substantially prevailed in galedrige i in addition we are satisfied based upon petitioner's submissions to this court that petitioner's net_worth was less than dollar_figure million when its petition was filed rule b thus the only issue remaining for decision is whether the position_of_the_united_states in the court_proceeding was not substantially justified position_of_the_united_states not substantially justified a position is not substantially justified in law if legal precedent does not substantially support the commissioner's position given the facts available to the commissioner 94_tc_685 in deciding this issue we must identify the point at which the united_states is first considered to have taken a position and then decide whether the position taken from that point forward was not substantially justified the position taken by the united_states for purposes of litigation costs refers to the position_of_the_united_states in a judicial proceeding sec_7430 respondent's position in the judicial proceeding herein was taken on date the date respondent's answer was filed huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 more specifically respondent's position in galedrige i was that petitioner's use of the cash_method_of_accounting did not clearly reflect its income the method_of_accounting issue and that it was therefore subject_to the addition_to_tax pursuant to sec_6661 for the substantial_understatement of tax the sec_6661 issue whether respondent's position was not substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as legal precedents relating to the case 487_us_552 coastal petroleum refiners inc v commissioner supra pincite 89_tc_79 affd 861_f2d_131 5th cir 85_tc_927 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite 100_tc_457 a position that merely has enough merit to avoid sanctions for frivolousness will not satisfy this standard rather it must have a reasonable basis both in law and fact pierce v underwood supra pincite a position is not substantially justified in law if legal precedent does not substantially support the commissioner's position given the facts available to the commissioner coastal petroleum refiners inc v commissioner supra pincite the commissioner cannot escape an award for costs pursuant to sec_7430 simply because a case presents a question of fact 88_tc_492 the fact that the commissioner eventually loses or concedes the case is not determinative as to whether the taxpayer is entitled to an award of administrative or litigation costs 92_tc_760 86_tc_962 it remains however a relevant factor to consider in determining the degree of the commissioner's justification 931_f2d_1044 5th cir powers v commissioner supra pincite petitioner has the burden of establishing that respondent's position was not substantially justified rule e 94_tc_708 for petitioner to prevail it must show that respondent's position in fact as well as in law was not justified to a degree that could satisfy a reasonable person determining the reasonableness of respondent's position and conduct necessarily requires considering what respondent knew at the time cf 88_tc_1329 devenney v commissioner supra thus in determining whether respondent acted reasonably this court must consider the basis for respondent's legal position and the manner in which the position was maintained wasie v commissioner supra pincite petitioner concedes that respondent's position with respect to the method_of_accounting issue was not unreasonable however it asserts that respondent's position was not substantially justified with respect to the sec_6661 issue in some cases courts have adopted an issue-by-issue approach to sec_7430 apportioning the requested awards between those issues for which the commissioner was and those issues for which the commissioner was not substantially justified see 51_f3d_34 5th cir 106_tc_76 we follow that approach here and separately discuss whether respondent's position on the sec_6661 issue was substantially justified issue whether respondent's determination of the sec_6661 addition_to_tax was substantially justified sec_6661 imposes an addition_to_tax if there is a substantial_understatement_of_income_tax there is an understatement where the amount of tax_shown_on_the_return is less than the amount required to be shown on the return a substantial_understatement occurs in the case of a corporation where the understatement exceeds the greater of percent of the amount of the tax required to be shown on the return or dollar_figure the amount of the addition_to_tax under sec_6661 is equal to percent of any underpayment attributable to the understatement where an item is not attributable to a tax_shelter the understatement may be reduced by the amount attributable to that item and the addition_to_tax accordingly reduced if the taxpayer's treatment of the item was based on substantial_authority sec_6661 petitioner see sec_6661 petitioner's asphalt paving activity does not constitute a tax_shelter as defined for purposes of sec_6661 see sec_6661 sec_6661 provides in pertinent part as follows sec_6661 addition_to_tax --if there is a substantial_understatement_of_income_tax for any taxable_year there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement b definition and special rule -- substantial_understatement -- a in general --for purposes of this section there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement exceeds the greater of-- i percent of the tax required to be shown on the return for the taxable_year or ii dollar_figure continued asserts that at the time it filed its return for its taxable_year ended date its use of the cash_method in its asphalt paving business was based upon substantial_authority the standard of substantial_authority requires that when the facts and authorities are analyzed with respect to the taxpayer's case the weight of the authorities that support the taxpayer's position should be substantial when compared with those supporting the contrary position sec_1 b continued b special rule for corporations --in the case of a corporation other than an s_corporation or a personal_holding_company as defined in sec_542 paragraph shall be applied by substituting dollar_figure for dollar_figure understatement -- a in general --for purposes of paragraph the term understatement means the excess of-- i the amount of the tax required to be shown on the return for the taxable_year over ii the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 b reduction for understatement due to position of taxpayer or disclosed item --the amount of the understatement under subparagraph a shall be reduced by that portion of the understatement which is attributable to-- i the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment income_tax regs sec_1 a income_tax regs provides in part the substantial_authority standard is less stringent than a more_likely_than_not standard that is a greater than 50-percent likelihood of being upheld in litigation but stricter than a reasonable basis standard the standard which in general will prevent imposition of the penalty under sec_6653 relating to negligence or intentional_disregard_of_rules_and_regulations thus a position with respect to the tax treatment of an item that is arguable but fairly unlikely to prevail in court would satisfy a reasonable basis standard but not the substantial_authority standard in determining whether there is substantial_authority only certain sources will be considered authority including court cases temporary and final regulations construing the code and other statutory provisions and administrative pronouncements including revenue rulings and procedures sec_1 b income_tax regs in support of its reporting position in galedrige i petitioner cites as substantial_authority revrul_86_149 1986_ 2_cb_67 and revrul_59_329 1959_2_cb_138 certain sections of the code and the regulations and several court cases the weight of the authorities cited by petitioner depends on their persuasiveness and relevance as well as their source see sec_1 b income_tax regs revrul_86_149 supra is not substantial_authority for petitioner's position revrul_86_149 addresses the issue of whether a taxpayer engaged in the business of developing real_estate may use an inventory_method of accounting for its development costs the revenue_ruling and the cases cited therein make the situation that the ruling addresses very clear petitioner is not in the business of developing and selling real_estate thus this ruling is materially distinguishable on its facts and not relevant to petitioner's situation see sec_1 b income_tax regs similarly we accord no weight to petitioner's reliance on revrul_59_329 supra as substantial_authority revrul_59_ addresses the issue of whether a taxpayer who under sec_1 income_tax regs accounts for its long-term_contracts on the completed_contract_method or who has accounted for both its long-term and its short-term contracts on the completed_contract_method for several years may consider as inventory the costs of materials labor supplies depreciation etc with respect to such contracts under the facts of galedrige i it is evident that petitioner has no long-term_contracts thus this ruling is not substantial_authority for the position it took on reporting its income we noted in galedrige i that the statute and regulations do not define 'merchandise' or 'inventory' nor do they clearly distinguish between 'materials and supplies' that are not actually consumed and remain on hand and inventory furthermore we acknowledged that the authorities in this area are not easily reconcilable however we stated that petitioner’s position has commonsense appeal and some support in law and in industry practice see ansley-sheppard-burgess co v commissioner supra commissioner agreed that taxpayer contractor did not have inventory furthermore until the early 1990's the commissioner generally permitted construction contractors to account for construction materials_and_supplies as supplies rather than as inventory see eg id pincite the cash_method_of_accounting has been widely used throughout the contracting industry and accepted by respondent since time immemorial hunt engg co v commissioner tcmemo_1956_248 construction contractor purchasing materials for various jobs as they were needed maintained no inventories cash_method clearly reflected income beginning in the early 1990's the commissioner began to require contractors to account for the materials used in construction as merchandise inventory fn ref omitted therefore notwithstanding the difficulty in reconciling the authorities on this issue there was substantial_authority as defined in sec_1 a income_tax regs for petitioner's position at the time it filed its return for taxable_year in his objection to petitioner's motion for reasonable_litigation_costs respondent asserts that respondent's position on the sec_6661 issue was substantially justified and petitioner to meet its burden_of_proof must show that respondent was not substantially justified in including the substantial_understatement_penalty in the statutory_notice_of_deficiency and in maintaining that position after district_counsel received the case thus respondent contends that the fact that there was authority at the time of filing does not mean the taxpayer was correct as support for its argument that its position was substantially justified respondent relies on j p sheahan associates inc v commissioner tcmemo_1992_239 a case that was decided several years after petitioner filed its return for taxable_year respondent's understanding of when substantial_authority is determined is incorrect because petitioner is entitled to rely on the law that existed at the time its return was filed see sec_1 b iii income_tax regs we conclude that respondent's position with regard to the sec_6661 issue was not substantially justified issue reasonable costs petitioner seeks recovery_of litigation fees and costs that it incurred after its petition was filed petitioner seeks recovery_of only the fees and costs related to the sec_6661 issue and for its motion for litigation costs in huffman v commissioner f 2d pincite the court_of_appeals for the ninth circuit the court_of_appeals to which an appeal in this case lies stated that so long as the government's position justifies recovery_of fees any reasonable fees to recover such fees are recoverable thus the fees incurred by petitioner for its motion for reasonable attorney's_fees are recoverable we must decide whether the number of hours billed the rate at which those hours were billed and the miscellaneous costs are reasonable as claimed by petitioner a attorney's_fees petitioner submitted an itemized statement from its attorney mr john p mcdonnell mcdonnell for the hours that were spent reflecting costs incurred from date through date mcdonnell billed his time at an hourly rate of either dollar_figure or dollar_figure sec_7430 defines reasonable_litigation_costs in part as reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding sec_7430 limits the hourly rate for attorney's_fees to dollar_figure with allowances for increase in the cost of living and other special factors an issue exists as to whether the cost of living adjustment cola which applies to an award of attorney's_fees under sec_7430 should be computed from date or from date our position on this issue was stated in 98_tc_19 where we concluded that congress in providing for cost_of_living_adjustments in sec_7430 intended the computation to start on the same date the cola's were started under the equal_access_to_justice_act u s c sec_504 citing 27_tc_713 revd on other grounds 258_f2d_562 9th cir we stated that we would continue to use as the base_year for making the cola calculation unless the court_of_appeals to which an appeal would lie had held otherwise 54_tc_742 affd 445_f2d_985 10th cir this case is appealable to the court_of_appeals for the ninth circuit which has decided that date is the correct date for purposes of calculating the cola adjustment under sec_7430 huffman v commissioner supra pincite accordingly we find date to be the applicable_date from which to make the adjustment in this case id we use the consumer_price_index of all urban consumers cpi- u published by the u s department of labor bureau of labor statistics to adjust the dollar_figure hourly limit for increases in the cost of living we award petitioner attorney's_fees at an hourly rate not to exceed dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner's attorney billed hours for the time incurred in connection with preparing and drafting the tax_court petition in the instant proceeding we find this amount of time the index for the cpi-u is for date it i sec_109 the cpi-u index i sec_149 for date the average index i sec_152 for for and for date the index is at the time of this decision the average index for is not available thus we must use the index for july which is a midyear index accordingly the maximum hourly rate is dollar_figure x dollar_figure for dollar_figure x dollar_figure for dollar_figure x dollar_figure for and dollar_figure x dollar_figure for is reasonable and therefore shall award fees for percent of these hours allocable to the sec_6661 issue sec_7430 petitioner's attorney billed hours for hours of which were related to the sec_6661 issue we find this amount of time is reasonable and therefore shall award fees for these hours petitioner's attorney billed hours for hours of which were related to the sec_6661 issue we find this amount of time is reasonable and therefore shall award fees for these hours petitioner's attorney billed hours for the time incurred in researching preparing and filing petitioner's motion for reasonable_litigation_costs we find this amount of time is reasonable and therefore shall award fees for these hours b miscellaneous litigation costs the itemized billing shows dollar_figure of miscellaneous costs for photocopying and the apportioned filing fee we find this amount to be reasonable c legal research costs petitioner submitted an itemized statement for legal research he performed on westlaw from date through date this court has awarded costs for computer research powers v commissioner t c pincite accordingly we allow dollar_figure for legal research costs accordingly we award petitioner attorney's_fees in the amount of dollar_figure miscellaneous litigation costs of dollar_figure and research costs of dollar_figure an appropriate order and decision will be entered
